DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2010/0044721) in view of Yamazaki (US 2002/0106841).
Regarding claim 1, Fujikawa discloses, in FIG. 1 and in related text, a silicon carbide semiconductor device comprising: 
a silicon carbide semiconductor substrate (11, 12) that has a front surface and a rear surface; and 

wherein the ohmic electrode contains Ni silicide including NiSi (see Fujikawa, [0074]-[0076]). 
Fujikawa does not explicitly disclose wherein the ohmic electrode is made of Ni containing 0.1 wt% or more and 15 wt% or less of P as an impurity, the ohmic electrode further contains Ni5P2 in the Ni silicide.
Yamazaki teaches wherein the ohmic electrode is made of Ni containing P as impurity, the ohmic electrode further contains Ni5P2 in the Ni silicide (see Yamazaki, [0034]-[0036])
Fujikawa and Yamazaki are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fujikawa with the features of Yamazaki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Fujikawa to include wherein the ohmic electrode is made of Ni containing P as impurity, the ohmic electrode further contains Ni5P2 in the Ni silicide, as taught by Yamazaki, in order to accelerate crystallization, and because nickel and phosphorus tend to combine with each other easily to form Ni5P2 with very stable state (see Yamazaki, [0036]).
Yamazaki teaches Ni containing more than 0 wt% of P. Yamazaki does not explicitly teach Ni containing 0.1 wt% or more and 15 wt% or less of P. However, it In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2143.
Here, the limitation “wherein the Ni5P2 is a catalyst in generating the NiSi” is directed to a method of generating NiSi. The limitation is a process step limitation of the product-by-process claim 1. Since the claimed product of claim 1 is obvious from Fujikawa in view of Yamazaki, claim 1 is unpatentable from the cited prior art. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113 (I). Note that the structure implied by the process steps is NiSi. The structure NiSi is disclosed by Fujikawa and can be made by another process steps such as evaporation method (see Fujikawa, [0076]), and it is not expected the manufacturing steps would impart distinctive structural characteristics of the final product, as NiSi has a well-known crystal structure (see, for example, https://materials.springer.com/isp/crystallographic/docs/sd_1412320, release 2016).
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 2013/0285070) in view of Guo (Guo Hui et al 2007 Chinese Phys. 16 1753) and Yamazaki (US 2002/0106841).
Regarding claim 1, Kawai discloses, in FIG. 1 and in related text, a silicon carbide semiconductor device comprising: 
a silicon carbide semiconductor substrate (1) that has a front surface and a rear surface; and 
an ohmic electrode (11) that is in ohmic contact with silicon carbide of at least one of the front surface or the rear surface of the silicon carbide semiconductor substrate (see Kawai, [0024], [0035]), 
wherein the ohmic electrode is made of Ni containing 0.1 wt% or more and 15 wt% or less of P as an impurity (see Kawai, [0035]: phosphorous has impurity concentration of 2%. Note that phosphorous has atomic weight of 30, nickel has atomic weight of 58, thus 2% of phosphorus in nickel is 0.02*30/(0.02*30 + 0.98*59) = 1% wt%). 
Kawai discloses the ohmic electrode contains Ni silicide (see Kawai, [0035], [0038]).
Kawai does not explicitly disclose Ni silicide including NiSi.
Guo teaches Ni silicide including NiSi (see Guo, Abstract).
Kawai and Guo are analogous art because they both are directed to silicon carbide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kawai with the features of Guo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawai to include Ni silicide including NiSi, 
Kawai discloses the ohmic electrode (11) contains nickel and phosphorus in the Ni silicide (see Kawai, [0035]).
Kawai does not disclose explicitly Ni5P2.
Yamazaki teaches that Ni5P2 is formed from mixture of nickel and phosphorus under annealing with elevated temperature (see Yamazaki, [0034]-[0036]). Thus Yamazaki teaches Ni5P2.
Kawai and Yamazaki are analogous art because they both are directed to semiconductor manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kawai with the features of Yamazaki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawai to include Ni5P2, as taught by Yamazaki, because nickel and phosphorus tend to combine with each other easily to form Ni5P2 with very stable state (see Yamazaki, [0036]).
Here, the limitation “wherein the Ni5P2 is a catalyst in generating the NiSi” is directed to a method of generating NiSi. The limitation is a process step limitation of the product-by-process claim 1. Since the claimed product of claim 1 is obvious from Kawai in view of Guo and Yamazaki, claim 1 is unpatentable from the cited prior art. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113 (I). Note that the structure implied by the process steps is NiSi. The structure NiSi is taught by Guo and can be made by 
Regarding claims 3 and 4, Kawai in view of Guo and Yamazaki teaches the device of claim 1.
Kawai discloses wherein the ohmic electrode (11) further contains Mo, wherein the ohmic electrode further contains Mo carbide (see Kawai, [0038])
Regarding claim 5, Kawai in view of Guo and Yamazaki teaches the device of claim 1.
Guo shows that grain size of NiSi in NiSi ohmic electrode (contact) is around 1 µm as measured by Philips X’PERT XRD (X-ray diffraction) system (see Guo, Abstract, Fig. 4(b)). Thus Guo teaches wherein a crystallite diameter of the ohmic electrode measured by an X-ray diffraction apparatus is 30 nm or more, with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1, and because of the annealing condition for forming the NiSi ohmic contact (see Guo, pages 1754-1755).
Regarding claim 6, Kawai in view of Guo and Yamazaki teaches the device of claim 1.
Kawai discloses wherein the ohmic electrode (11) further contains Ti (see Kawai, [0035], [0038], [0050]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Guo and Yamazaki, and further in view of Kawai (US 2006/0270225, hereinafter Kawai’225).
Regarding claim 2, Kawai in view of Guo and Yamazaki teaches the device of claim 1.
Kawai discloses Ni silicide ohmic electrode (see discussion on claim 1 above).
Kawai, Guo and Yamazaki do not explicitly disclose or teach wherein the ohmic electrode further contains unreacted metal Ni. 
Kawai’225 teaches wherein the ohmic electrode (23, 25) further contains unreacted metal Ni (see Kawai’225, FIG. 2E, [0003], [0048]).
Kawai and Kawai’225 are analogous art because they both are directed to silicon carbide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kawai with the features of Kawai’225 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kawai to include wherein the ohmic electrode further contains unreacted metal Ni, as taught by Kawai’225, in order to form wiring connection (see Kawai’225, [0046] and step S140 in FIG. 3).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SHIH TSUN A CHOU/Examiner, Art Unit 2811